Name: Regulation (EEC) No 2623/75 of the Council of 13 October 1975 completing Regulation (EEC) No 3330/74 on the common organization of the market in sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 10 . 75 Official Journal of the European Communities No L 268/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 2623/75 OF THE COUNCIL of 13 October 1975 completing Regulation (EEC) No 3330/74 on the common organization of the market in sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42, 43 and 227 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ('); Having regard to the Opinion of the Economic and Social Committee (2 ) ; Whereas it is necessary to ensure that the raw cane sugar of the French overseas departments will be effec ­ tively marketed in the Community in accordance with the principle of Community preference and without discrimination between the undertakings concerned ; Whereas in the French overseas departments sugar cane production and the cane processing industry are sectors which are at a disadvantage because of the particular conditions prevailing there ; whereas these sectors represent an essential element of the economy of these departments ; whereas it is therefore appro ­ priate to provide for the possibility of France granting temporary aid as a contribution to, in particular, the improvement of the productivity of these sectors ; Whereas Protocol No 3 on ACP sugar annexed to the ACP-EEC Convention of Lome signed on 28 February 1 975 provides for a system of preferential imports of cane sugar into the Community ; whereas the Agreements, on cane sugar, in the form of exchanges of letters between the Community and certain ACP States (3 ) were signed at Lome on 28 February 1975 , for the provisional implementation of the said Protocol ; whereas Council Decision of 25 February 1975 (4 ), as supplemented by the Council Decision of 26 March 1 975 (5 ), extended the said system to imports of cane sugar originating in the overseas countries and territories ; whereas the Agree ­ ment (6) between the European Economic Community and the Republic of India on cane sugar established a similar system for certain quantities of cane sugar orig ­ inating in that country ; Whereas pursuant to Article 1 of the said Protocol , to Article 1 of the aforementioned Decision , and to Article 1 of the Agreement with India, the implemen ­ tation of these systems of preferential imports must be carried out within the framework of the common organization of the market in sugar ; Whereas the preferential nature of these systems requires that , the import levies provided for in the framework of the common organization of the market in sugar should not apply to imports made under these systems ; Whereas it is necessary to create means aimed at ensuring that raw cane sugar imported under the said preferential systems can be refined under the most equitable conditions of competition ; Whereas, for these reasons, it is necessary to complete Council Regulation (EEC) No 3330/74 ( 7) of 19 December 1974 on the common organization of the market in sugar, HAS ADOPTED THIS REGULATION : Article 1 1 . The following second and third subparagraphs shall be added to Article 9 (3) of Regulation (EEC) No 3330/74 : 'Beginning with the sugar marketing year 1976/77, if a differential charge has been fixed in accor ­ dance with Article 46 a differential amount equal to that charge shall be granted for the raw sugar which is produced in the French overseas depart ­ ments within the maximum quota and refined in a refinery situated in the Community.(') OJ No C 155, 9 . 12 . 1974, p . 48 .i1 ) OJ No C 47, 27 . 2 . 1975, p . 32 . ( 3 ) Sec p. 39 of this Official Journal . (4 ) See p. 43 of this Official Journal . ( 5 ) See p. 45 of this Official Journal . ( 6) OJ No L 190, 23 . 7 . 1975, p. 36 . ( 7) OJ No L 359 , 31 . 12 . 1974, p. 1 . No L 268/2 17. 10 . 75Official Journal of the European Communities For the period from 1 March 1975 to 30 June 1976 an amount may be granted for the raw sugar produced in the French overseas departments within the maximum quota and refined either in a refinery or in some other production unit situated in the Community.' 2 . The following fourth indent shall be added to Article 9 (5) of Regulation (EEC) No 3330/74 : '  the amount referred to in the third subpara ­ graph of paragraph 3 and the conditions on which it shall be granted .' 3 . The following paragraph shall be added to Article 9 of Regulation (EEC) No 3330/74 : '7 . For the purposes of this Article and of Article 46 " refinery" means a production unit whose sole activity consists of refining either raw sugar or syrups produced prior to the crystallizing stage .' Article 2 The following paragraph shall be added to Article 38 of Regulation (EEC) No 3330/74 : ' 3 . During the 1975/76 to 1979/80 sugar marketing years , the French Republic shall be authorized to grant adaptation aid to sugar cane producers and to the cane processing industry in the French overseas departments . Such aid , for both sectors taken together, shall not exceed 5 units of account per 100 kilogrammes of sugar expressed as white sugar. Aid may be granted only in respect of a quantity of sugar which does not exceed the basic quantity allocated to the French overseas departments .' Article 3 The following Title shall be inserted after Article 42 of Regulation (EEC) No 3330/74 : (a) Protocol No 3 on ACP sugar annexed to the ACP-EEC Convention of Lome, signed 28 February 1975, and , the Agreements ('), on cane sugar, in the form of exchanges of letters between the Community and certain ACP States signed- at Lome on 28 February 1975 for the provisional implementation of the said Protocol ; (b) the Council Decision of 25 February 1975 (2) on imports of cane sugar originating in the overseas countries and territories (OCT), as supplemented by the Council Decision of 26 March 1 975 (3 ) ; (c) the Agreement (4) between the European Economic Community and the Republic of India on cane sugar . Article 44 Where the quality of preferential sugar purchased by intervention agencies or by other agents appointed by the Community deviates from the standard quality the guaranteed prices shall be adjusted by means of price increases and reduc ­ tions . Article 45 1 . The levy referred to in Article 15 shall not apply to imports of preferential sugar . 2 . The prohibitions referred to in Article 21 (2) shall not be derogated from in any circumstances in respect of preferential sugar . Article 46 1 . Where there is a difference between , on the one hand, the raw sugar refining margin taken into account in the determination of the interven ­ tion and threshold prices for raw sugar and , on the other hand , the margin necessary for the refining of raw preferential sugar, a differential charge fixed for the sugar-marketing year in question shall be made on the latter sugar when it is put into free circulation . 2 . By way of derogation from paragraph 1 : (a ) the charge shall not be made on :  raw preferential sugar which is not intended for refining and which falls within subheading 17.01 B II (b) of the Common Customs Tariff, or  raw preferential sugar, other than that referred to in the first indent, which is intended for refining in a refinery and which is subject to the lodging of a deposit equal to the differential charge ; TITLE V System of preferential imports Article 43 Articles 44 to 47 shall apply to cane sugar, raw or white , . hereinafter referred to as "preferential sugar", which falls within subheadings 17.01 B I and 17.01 B II of the Common Customs Tariff, which originates in the states, countries and territo ­ ries listed in Annex III , and which is imported into the Community under the provisions of the following : (') OJ No L 268 , 17 . 10 . 1975 , p. 39 . ( 2 ) OJ No L 268 , 17 . 10 . 1975 , p . 43 . ( J ) OJ No L 268 , 17 . 10 . 1975, p . 45 . ( «) OJ No L 190 , 23 . 7 . 1975 , p. 36 . 17 . 10 . 75 Official Journal of the European Communities No L 268/3 (b) provision may be made for the non-application of the whole of the charge, or part of the charge, to any raw preferential sugar which is imported into regions of the Community to be determined and which is refined in a produc ­ tion unit other than one of the type referred to in Article 9 (7). Article 47 1 . The Council , acting by a qualified majority on a proposal from the Commission , shall : (a ) adopt general rules for the application of this Title and, in particular, those concerning the implementation of the texts referred to in Article 43 , (b) fix the differential charge referred to in Article 46 ( 1 ) and the conditions for the application of Article 46 (2) (b). 2 . Detailed rules for the application of this Title shall be adopted in accordance with the procedure laid down in Article 36 .' Article 4 Articles 43 and 44 of Regulation (EEC) No 3330/74 shall become Articles 48 and 49 respectively and shall form the following title : 'Title VI  Final provisions' All citations and references concerning former Arti ­ cles 43 and 44 of Regulation (EEC) No 3330/74 shall be read as referring to new Articles 48 and 49 respec ­ tively. Article 5 The following Annex shall be added to Regulation (EEC) No 3330/74 : ANNEX III States, countries and territories referred to in Article 43 Barbados Belize Fiji Guyana India Jamaica Kenya Madagascar Malawi Mauritius People's Republic of the Congo St. Kitts-Nevis-Anguilla Surinam Swaziland Tanzania Trinidad and Tobago Uganda' Article 6 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 October 1975 . i - _ For the Council The President G. MARCORA